USDC IN/ND case 3:18-cv-00574-JD-APR document 107 filed 11/05/18 page 1 of 9


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

AARON COATES,                                 )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Case No. 3:18-cv-574-JD-APR
                                              )
VALEO FINANCIAL ADVISORS,                     )
et al.,                                       )
                                              )
               Defendants.                    )


        STATE DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS

       State Defendants: (1) Marion County Superior Court, and Judge Heather A. Welch

(“Marion County Court Defendants”); (2) Marion County Prosecutor; (3) Court of Appeals of

Indiana, Judge Michael P. Barnes, Judge Elaine B. Brown, Judge Paul D. Mathias, Judge Edward

W. Najam, Jr., and Judge Nancy H. Vaidik ( “Court of Appeals Defendants”); (4) Sara C.

Blainbridge; (5) Clerk of the Indiana Appellate and Supreme Court, Michelle Chuta, Larron

Golden, and Greg Pachmayr ; (6) Judge Mary G. Willis; and (7) Commissioner David L. Ober,

by counsel, Kelly Cochran, Deputy Attorney General, submit this reply in support of their

motion to dismiss. For the reasons stated in their motion to dismiss, State Defendants are entitled

to dismissal, and Plaintiff’s response fails to show otherwise.

                                       I.         Argument

   Plaintiff’s attempts to survive State Defendants’ motion to dismiss are insufficient. Without

relying on any law, or adequately responding to arguments raised in the motion to dismiss,

Plaintiff merely recites allegations set forth in the complaint. His response demonstrates a

continued frustration with the outcome of the state court litigation, and a belief his claims should



                                                  1
USDC IN/ND case 3:18-cv-00574-JD-APR document 107 filed 11/05/18 page 2 of 9


proceed in spite of well settled legal authority. Despite an earnest belief he has been wronged,

Plaintiff lacks a colorable cause of action to proceed with his suit.

   a. Plaintiff has failed to address several arguments raised in the motion to dismiss.
   Plaintiff has failed to respond to the following arguments set forth in State Defendants’

motion to dismiss, and has therefore waived each argument:

          Plaintiff fails to state a RICO claim.

          Plaintiff fails to state a claim for forgery.

          Plaintiff fails to state a claim for obstruction of justice.

          State Defendants are entitled to Eleventh Amendment immunity and are not
           “persons” subject to suit under 42 U.S.C. § 1983.

          Plaintiff does not allege a constitutionally protected interest.

          Plaintiff fails to allege a due process violation.

          Plaintiff’s claims against Judge Najam, Judge Mathias, Pachmayr and Chuta are
           barred because Plaintiff fails to allege they were personally involved in purported
           wrongful conduct.

          Plaintiff fails to state a claim for injunctive relief.

          Plaintiff fails to state a 42 U.S.C. § 1985 claim.

   The Seventh Circuit has “repeatedly held that a party waives an argument by failing to make

it before the district court.” G&S Holdings LLC v. Continental Cas. Co., 697 F.3d 534, 538 (7th

Cir. 2012) (citing Hayes v. City of Chicago, 670 F.3d 810, 815 (7th Cir. 2012); Alioto v. Town of

Lisbon, 651 F.3d 715, 721 (7th Cir. 2011); Lekas v. Briley, 405 F.3d 602, 614 (7th Cir. 2005)).

This “is true whether it is an affirmative argument in support of a motion to dismiss or an

argument establishing that dismissal is inappropriate.” Id. (citations omitted). The obligation to

raise arguments rests squarely with the parties to a lawsuit, and if a court is “given plausible


                                                    2
USDC IN/ND case 3:18-cv-00574-JD-APR document 107 filed 11/05/18 page 3 of 9


reasons for dismissing a complaint, [it will not] do the plaintiff’s research and try to discover

whether there might be something to say against the defendants’ reasoning.” Id. (citations

omitted). Because Plaintiff has failed to dispute the foregoing deficiencies, he has waived these

arguments.

    b. Plaintiff fails to state a claim for fraud.
       State Defendants assert Plaintiff has failed to meet the heightened pleading standard set

forth in Federal Rule of Civil Procedure 9(b). (Dkt. 80, pp. 20-21.) Plaintiff argues he has

adequately pled a claim for fraud by alleging: (1) Judge Welch ruled on Plaintiff’s Praecipe for

Transfer under Indiana Rule of Trial Procedure 53.1; (2) Defendant Evan Carr drafted “the

Motion[;]” and (3) Judge Willis filed a denial that contained an incorrect date stamp. (Dkt. 103,

¶¶ 2-3.) None of these allegations amount to fraud, however.

       First, in ruling on Plaintiff’s Rule 53.1 request, Judge Welch made no misrepresentation

to Plaintiff, let alone a material misrepresentation. Even if ruling on the Rule 53.1 request

somehow constituted a material misrepresentation, Plaintiff did not rightfully rely upon this

“misrepresentation,” as he immediately and repeatedly disputed Judge Welch’s ruling in the state

court litigation, and continues to do so before this Court. (Dkt. 1, ¶¶ 209, 210; Dkt. 1, Exhibit 4,

p. 2.) Second, although his response states Plaintiff “offers that the Motion was drafted by Carr,”

(Dkt. 103, ¶ 3,) State Defendants assume he means to argue “Welch entered a second denial of

Coates’ Motion to Correct Error that was drafted by Carr[,]” (Dkt. 1, ¶ 212). This allegation does

not constitute fraud. Even assuming this amounted to a misrepresentation, Plaintiff cannot show

an intent to deceive. The Marion County Local Rules, requires all motions be accompanied by a

proposed order. LR49-TR5-203(E). Even if Judge Welch’s denial was drafted by a party to the

state court litigation, this would not indicate deception. Plaintiff has further failed to allege an

injury. He cannot show Judge Welch’s ruling would have changed had someone in her court

                                                   3
USDC IN/ND case 3:18-cv-00574-JD-APR document 107 filed 11/05/18 page 4 of 9


physically typed the order. Finally, Plaintiff’s allegations that Judge Willis “backdated” her

denial of Plaintiff’s Rule 53.1 request does not constitute fraud. Plaintiff cannot show he was

injured by the date as it appeared on the denial. Plaintiff does not allege this was anything other

than a clerical error, and thus does not claim the “misrepresentation” was made with knowledge

of or in reckless ignorance of its falsity. Thus, Plaintiff fails to state a cause of action for fraud.

    c. Plaintiff’s claims are barred by issue preclusion and waiver.
         State Defendants contend that, to the extent Plaintiff attacks individual acts of State

Defendants, rather than the state court judgment as a whole, his claims are barred by the doctrine

of issue preclusion and waiver. (Dkt. 80, p. 16-18.) Plaintiff makes conclusory and false claims

that he “does not ask this Court to relitigate prior matters[,]” and “[n]o facts of prior cases are

disputed in the Complaint.” (Dkt. 103, ¶¶ 3-4.) As discussed at length in State Defendants’

motion to dismiss, however, the complaint does in fact address many arguments raised in the

state court litigation. (Dkt. 80, p. 15.) By Plaintiff’s own words, he litigated these claims in state

court:

                Unlike Taylor, if even a small portion of Coates’s claims are true,
                he would not have been able to bring his claims to state court and
                receive a fair trial. And yet he did anyway, being careful to not
                jeopardize the career of appointed counsel by informing him of any
                illegal actions by the parties here that would have risen to the
                requirement of a duty to report.

(Dkt. 103, ¶ 5 (emphasis added).) Because Plaintiff attempts to re-litigate the same claims of

fraud and conspiracy litigated in state court, issue preclusion and waiver bar the present suit.

    d. Plaintiff’s complaint is barred by the Rooker-Feldman doctrine.
         State Defendants argue that because Plaintiff asks this Court to review the state court

judgment, the complaint is barred by the Rooker-Feldman doctrine. Plaintiff claims he “does not

ask the Court to vacate any prior judgement …[,]” but again contradicts himself in stating:


                                                    4
USDC IN/ND case 3:18-cv-00574-JD-APR document 107 filed 11/05/18 page 5 of 9


               Plaintiff provided the exact details of both Welch’s denials of
               Coates’ Ind. T.R 53.1 Application, which the Indiana Supreme
               Court suggests constitutes a crime, certainly nullifies any rulings
               and judgements by Welch in the matter.

(Dkt. 103, ¶ 1 (emphasis added).) Further, the Seventh Circuit has held that where a party claims

fraud was perpetrated in a state court proceeding, his claims do in fact seek to set aside the state

court judgment. Taylor v. Fed. Nat. Mortg. Ass’n, 374 F.3d 529, 533 (7th Cir. 2004), as amended

on denial of reh’g and reh’g en banc (Aug. 3, 2004). Such claims are considered a de facto

appeal, and are automatically barred by the Rooker-Feldman doctrine. Id.

       As for the rest of Plaintiff’s claims, he is incorrect to argue barriers prevented him from

raising issues in state court. Where courts have found a plaintiff lacked reasonable opportunity to

raise an issue in state court proceedings, the plaintiff was procedurally barred from making an

argument altogether. Compare Biddulph v. Mortham, 89 F.3d 1491, 1495 n. 1 (11th Cir. 1996)

(plaintiff lacked reasonable opportunity to raise claim in state proceeding where state court

rejected writ of mandamus, and state law precluded grant of writ of mandamus on plaintiff’s

particular claims); Lynk v. LaPorte Superior Court No. 2, 789 F.2d 554, 557–58 (7th Cir. 1986)

(finding defendant did not have realistic opportunity to raise issues in state court where Indiana

law prevented him from attending mandatory hearing); Robinson v. Ariyoshi, 753 F.2d 1468,

1471 (9th Cir. 1985) (holding Rooker-Feldman did not apply where no consideration or decision

was given to claim because state court refused to permit parties to raise issues) vacated on other

grounds, 477 U.S. 902 (1986), with Jakupovic v. Curran, 850 F.3d 898, 904 (7th Cir. 2017)

(plaintiff had opportunity to raise claims in state court where he filed three separate motions with

the court addressing claims, despite court denying all requests); Stone v. Washington Mut. Bank,

No. 10 C 6410, 2011 WL 3678838, at *6 (N.D. Ill. Aug. 19, 2011) (despite defendants’ alleged

fraud, no procedural barriers prevented plaintiff from raising claims in state court); Nationscredit

                                                  5
USDC IN/ND case 3:18-cv-00574-JD-APR document 107 filed 11/05/18 page 6 of 9


Home Equity Servs. Corp. v. City of Chicago, 135 F. Supp. 2d 905, 912–13 (N.D. Ill. 2001)

(plaintiff had reasonable opportunity to raise claims where “[n]othing in Illinois law or in Illinois

state court procedures prevented plaintiff from raising its federal claim in state court or appealing

the circuit court’s decision to a state court.”).

    Here, Plaintiff not only had a reasonable opportunity to raise these issues in state court, he

made the arguments in the state court litigation. (Dkt. 1, Ex. 4, pp. 1-3.) Rather than cite a

procedural barrier preventing him from bringing his claims in state court, Plaintiff expresses

dissatisfaction with the outcome of the state court litigation. If Plaintiff’s contentions are

accepted as true, all state court losers could circumvent the Rooker-Feldman doctrine simply by

alleging state court decision-makers were incompetent to hear their claims. Thus, because

Plaintiff does in fact attack the state court judgment, and had a reasonable opportunity to raise

his claims in state court, this Court lacks jurisdiction to hear his suit.

    e. State Defendants are entitled to absolute immunity.
        Plaintiff attempts to overcome State Defendants’ immunity by ignoring clearly

established law. Each immunity is addressed individually.

            a. The Marion County Court Defendants, Court of Appeals Defendants, and
               Judge Willis are entitled to absolute judicial immunity.
        Plaintiff claims he alleges “proof of fraud,” permitting him to proceed in spite of

incontrovertible legal authority. Plaintiff acknowledges that only non-judicial acts taken in

complete absence of jurisdiction fall outside of the protection of absolute immunity. (Dkt. 103, ¶

17.) He does not, however, establish that the alleged actions of the Marion County Court

Defendants, Court of Appeals Defendants, or Judge Willis fall within this narrow exception.

Rather, he claims he “will argue and attempt to prove” that “crimes were committed outside of

[State Defendants’] original jurisdiction.” Plaintiff fails to understand the standard of review for


                                                    6
USDC IN/ND case 3:18-cv-00574-JD-APR document 107 filed 11/05/18 page 7 of 9


a motion to dismiss for failure to state a claim. Taking everything alleged in the complaint as

true, Plaintiff does not demonstrate the actions taken by Marion County Court Defendants, Court

of Appeals Defendants, or Judge Willis were non-judicial, or were taken in clear absence of all

jurisdiction. (Dkt. 80, pp. 8-12.) As such, the complaint must be dismissed at this stage in the

proceedings.

            b. Commissioner Ober is entitled to legislative immunity.
        Plaintiff likewise misconstrues the contours of legislative immunity. He states “it has

never been true that a legislator can act in [a legislative] capacity in return for bribes or other

undisclosed incentives.” It is, in fact, true. See Benedix v. Vill. of Hanover Park, Ill., 677 F.3d

317, 318 (7th Cir. 2012) (“[A]n ordinance adopted through the legislative process, and having

the force of law, is covered by legislative immunity no matter the motives of those who

proposed, voted for, or otherwise supported the proposal.”) (citing Tenney v. Brandhove, 341

U.S. 367 (1951); Rateree v. Rockett, 852 F.2d 946 (7th Cir.1988)). Thus, even taking Plaintiff’s

salacious allegations as true, Commissioner Ober would be entitled to absolute immunity.

            c. The Marion County Prosecutor is entitled to absolute prosecutorial
               immunity.
    Plaintiff concedes that the Marion County Prosecutor is entitled to immunity as to the

decision of whether to bring charges against a party, but argues he acted outside the bounds of

absolute immunity in allegedly informing defendant Andrew Hull of the claim of crime.

Prosecutorial immunity extends to “‘acts undertaken by a prosecutor in preparing for the

initiation of judicial proceedings or for trial ….’” Bianchi v. McQueen, 818 F.3d 309, 318 (7th

Cir. 2016) (quoting Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993)). Even assuming the

Marion County Prosecutor did in fact inform Hull of the claim of crime, this would be a

necessary step in evaluating the evidence and deciding whether to pursue charges.


                                                   7
USDC IN/ND case 3:18-cv-00574-JD-APR document 107 filed 11/05/18 page 8 of 9


   Plaintiff further argues the Marion County Prosecutor committed a “serious breach of duty”

in allegedly informing Hull of the claim of crime. Assuming this was somehow a breach of duty,

Courts have routinely held absolute immunity applies even where allegations of misconduct

exist. See, e.g., Burns v. Reed, 500 U.S. 478, 487, 492 (1991); Imbler v. Pachtman, 424 U.S. 409,

416, 429 (1976); see also Foster v. Pearcy, 387 N.E.2d 446, 448 (Ind. 1979) (immunity extends

even where a prosecutor acts erroneously or with malicious intent).

   And finally, even if allegations that the Marion County Prosecutor informed Hull of the

claim of crime fall outside the bounds of prosecutorial immunity, this fails to amount to wrongful

conduct. Plaintiff does not have a right to have another prosecuted, and thus may not claim an

interest in the manner in which the Marion County Prosecutor investigates the claim of crime.

See Sandage v. Board of Com’rs Vanderburgh County, 548 F.3d 595, 597 (7th Cir. 2008).

   As such, the Marion County Prosecutor is entitled to absolute immunity.

                                      II.       Conclusion

       For the reasons stated above, State Defendants respectfully request this Court dismiss

Plaintiff’s complaint with prejudice and grant all other just and proper relief.


                                                      Respectfully submitted,

                                                      CURTIS T. HILL, JR.
                                                      Indiana Attorney General
                                                      Attorney No. 13999-20


                                              By:     s/ Kelly Cochran
                                                      Kelly Cochran
                                                      Deputy Attorney General
                                                      Atty. No. 34543-49




                                                  8
USDC IN/ND case 3:18-cv-00574-JD-APR document 107 filed 11/05/18 page 9 of 9


                                 CERTIFICATE OF SERVICE

I certify that on November 5, 2018, a copy of the foregoing was filed electronically using the
Court’s CM/ECF system, sending notice to the following parties who may access this filing
using the Court’s system:
David J. Hensel                               Michael A. Dorelli
HOOVER HULL TURNER LLP                        HOOVER HULL TURNER
dhensel@hooverhullturner.com                  modorelli@hooverhullturner.com


Kevin K. Fitzharris                           Michael Lawrence Meyer
BARRETT MCNAGNY LLP                           TAFT STETTINIUS & HOLLISTER LLP
kkf@barrettlaw.com                            mmeyer@taftlaw.com


John W. Borkowski                             Aleksandra Ostojic Rushing
HUSCH BLACKWELL LLP                           HUSCH BLACKWELL LLP
john.borkowski@huschblackwell.com             aleks.rushing@huschblackwell.com


Grant E. Helms                                Louis Joseph Britton
OFFICE OF CORPORATION COUNSEL                 KIGHTLINGER & GRAY LLP
grant.helms@indy.gov                          lbritton@k-glaw.com




I also certify that a copy of the foregoing has been served this September 24, 2018 by first-class,
United States mail, postage pre-paid, on:
Aaron Coates
18709 Taft Ct.
Goshen, IN 46528


                                                             s/ Kelly D. Cochran
                                                             Kelly D. Cochran
                                                             Deputy Attorney General


OFFICE OF INDIANA ATTORNEY GENERAL
Indiana Government Center South, 5th Floor
302 West Washington Street
Indianapolis, IN 46204
Telephone: (317) 234-2415
Fax: (317) 232-7979
Email: Kelly.Cochran@atg.in.gov

                                                 9
